Title: From George Washington to Brigadier General Charles Scott, 8 October 1778
From: Washington, George
To: Scott, Charles


          
            Sir.
            Head Quarters [Fishkill] October 8th 1778.
          
          I learnt with equal chagrin and astonishment from your letter of yesterdays date, of the new disgrace which has happened to Sheldons horse—these surprises can only be attributed to the unpardonable inattention of Officers—and their scandalous sacrifice of every other consideration to the indulgences of good Quarters—the frequency of them becomes intolerable and demands some exemplary punishment—I desire that the present case may be very strictly inquired into—and that Col. Sheldon may in my name be desired to address the Officers of horse in such terms as will awaken a sense of their duty—While the Safety of the Army often rests on their vigilance, they neglect the most ordinary precautions for their own Security, and risk their own honor, the lives or liberty of their Soldiers, and open an avenue for some more extensive operation of the enemy—If any Officer regardless of his own reputation & the important duty he owes the public, suffers himself to be surprised—he cannot expect if taken, that interest shd be made for his exchange—or if he saves his person, to escape the Sentence of a Court Martial.
          An instance which fell under my own observation yesterday—and the frequency of delays—in conveying Letters by the means of the stationary expresses—lead me to desire that you wd speak to Lt Col. Temple or whoever commands Blands Regiment—to remedy the abuse—and particularly to inquire into the reason of William Allens delay—in returning yesterday—which is the instance above alluded to. I am Sir Your most obedt Servt.
          
          I shall this afternoon return to my old Quarters at Mr Kanes Fredericsburg—you will in consequence take timely care to alter the route of Your expresses.
          Be so good as to continue the strictest inquiry relative to the report of the Sailing of the Fleet—as desired in my former letter.
          
        